Name: Third Commission Directive 83/381/EEC of 28 July 1983 amending the Annex to Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs
 Type: Directive
 Subject Matter: chemistry;  deterioration of the environment;  agricultural activity;  iron, steel and other metal industries
 Date Published: 1983-08-13

 Avis juridique important|31983L0381Third Commission Directive 83/381/EEC of 28 July 1983 amending the Annex to Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs Official Journal L 222 , 13/08/1983 P. 0031 - 0032 Spanish special edition: Chapter 03 Volume 28 P. 0187 Portuguese special edition Chapter 03 Volume 28 P. 0187 Finnish special edition: Chapter 3 Volume 16 P. 0191 Swedish special edition: Chapter 3 Volume 16 P. 0191 *****THIRD COMMISSION DIRECTIVE of 28 July 1983 amending the Annex to Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (83/381/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (1), as last amended by Council Directive 80/502/EEC (2), and in particular Article 6 thereof, Whereas Directive 74/63/EEC provides for regular amendment of its Annex to take account of advances in scientific and technical knowledge; Whereas, it would seem necessary to reduce the aflatoxin B1 content of complementary feedingstuffs for dairy cattle in order to prevent as far as possible residues of this product to be present in milk; Whereas a special mercury content should be fixed for complete feedingstuffs for certain pet animals; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 74/63/EEC is amended as follows: 1. In part A 'Substances (ions or elements)', the text of item 4 'Mercury' is replaced by the following: 1.2.3 // // // // Substances, products // Feedingstuffs // Maximum content in mg/kg (ppm) of feedingstuff, at a moisture content of 12 % (a) // // // // 4. Mercury // Straight feedingstuffs with the exception of: // 0,1 // // - feedingstuffs produced by the processing of fish or other marine animals // 0,5 // // Complete feedingstuffs with the exception of: // 0,1 // // - complete feedingstuffs for dogs and cats // 0,4 // // // 2. In part B 'Products', against item 1 'Aflatoxin B1', the figure '0,02' shown in the column headed 'Maximum content in mg/kg (ppm) of unadulterated matter' opposite 'Complementary feedingstuffs for dairy cattle' is replaced by the figure '0,01'. Article 2 The Member States shall bring into force, on 31 December 1983 at the latest, the laws, regulations and administrative provisions necessary to comply with Article 1. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 38, 11. 2. 1974, p. 31. (2) OJ No L 124, 20. 5. 1980, p. 17.